Name: 96/186/EC: Commission Decision of 16 February 1996 concerning animal health conditions and veterinary certificates for the importation of domestic animals of the bovine and porcine species from the Czech Republic and revoking Decision 92/324/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  Europe;  agricultural policy;  trade
 Date Published: 1996-03-08

 Avis juridique important|31996D018696/186/EC: Commission Decision of 16 February 1996 concerning animal health conditions and veterinary certificates for the importation of domestic animals of the bovine and porcine species from the Czech Republic and revoking Decision 92/324/EEC (Text with EEA relevance) Official Journal L 059 , 08/03/1996 P. 0041 - 0058COMMISSION DECISION of 16 February 1996 concerning animal health conditions and veterinary certificates for the importation of domestic animals of the bovine and porcine species from the Czech Republic and revoking Decision 92/324/EEC (Text with EEA relevance) (96/186/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 7, 8 and 11 thereof,Whereas Commission Decision 92/324/EEC (2) establishes the animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Czechoslovakia;Whereas following partition of this country it is necessary to lay down animal health conditions and veterinary certificates for importation of domestic animals of the bovine and porcine species from the Czech Republic and to revoke the abovementioned Decision;Whereas Member States shall import domestic animals of the bovine and porcine species in accordance with the provisions of Council Directive 91/496/EEC (3), as last amended by the Act of Accession of Austria, Finland and Sweden, which lays down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and in accordance with the provisions of Commission Decision 93/242/EEC (4), as last amended by Decision 95/295/EC (5);Whereas the geographical proximity of the Czech Republic to the Community has implications for trade in live animals;Whereas it appears that the animal health situation in the Czech Republic has improved especially in respect of classical swine fever and import of live pigs may now be authorized; whereas, however, classical swine fever still occurs in certain areas and the Czech authorities have submitted a plan to control classical swine fever;Whereas following Community veterinary missions it appears that the animal health situation in the Czech Republic is controlled by veterinary services which, although currently in the process of re-organization, can nevertheless offer satisfactory guarantees concerning diseases which might be transmitted through the importation of domestic animals of the bovine or porcine species;Whereas the responsible veterinary authorities of the Czech Republic have confirmed that the Czech Republic has during the last 24 months been free from foot-and-mouth disease and during the last 12 months been free from rinderpest, contagious bovine pleuro-pneumonia, vesicular stomatitis, bluetongue, African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema; whereas no vaccinations have been carried out against any of those diseases and classical swine fever during the past 12 months; whereas classical swine fever has occurred in parts of the country and therefore imports of domestic pigs should be authorized only from those districts which are free of the disease;Whereas the responsible veterinary authorities of the Czech Republic have undertaken to notify the Commission of the European Communities and the Member States, by telex or telefax, within 24 hours of the confirmation of the occurrence of any of the abovementioned diseases or of the adoption of vaccination against any of them or, within an appropriate period, of any proposed changes in their import rules concerning bovine animals or swine or the semen or embryos thereof;Whereas bovine tuberculosis and brucellosis have been eradicated from the Czech Republic; whereas vaccination against bovine brucellosis is not permitted; whereas the measures taken by the responsible authorities of the Czech Republic to prevent a recrudescence of these diseases are sufficient to equate the status of their herds, other than those under official restriction, with that of herds in the European Community having the status of Officially Tuberculosis Free or Officially Brucellosis Free;Whereas the responsible veterinary authorities of the Czech Republic have undertaken to supervise officially the issue of certificates arising from this Decision and to ensure that all relevant certificates, declarations and statements on which export certification may have been based remain on official file for at least 12 months following the dispatch of the animals to which they refer;Whereas the responsible veterinary authorities of the Czech Republic have undertaken not to permit the issue of the certificates described in the Annexes to this Decision in respect of animals which have been imported unless such animals were imported in accordance with veterinary conditions at least as strict as the relevant requirements of Council Directive 72/462/EEC, including any subsidiary decisions;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Without prejudice to Decision 93/242/EEC and to paragraphs 2 and 4 of this Article, Member States shall authorize the importation from the Czech Republic of the following animals:(a) domestic animals of the bovine species for breeding or production which meet the requirements set out in the health certificate in Annex A to this Decision and which are accompanied by such a certificate;(b) domestic animals of the bovine species for slaughter which meet the requirements set out in the health certificate in Annex B to this Decision and which are accompanied by such a certificate;(c) domestic animals of the porcine species for breeding or production which meet the requirements set out in the health certificate in Annex C to this Decision and which are accompanied by such a certificate;(d) domestic animals of the porcine species for slaughter which meet the requirements set out in the health certificate in Annex D to this Decision and which are accompanied by such a certificate.2. Member States shall authorize the importation from the Czech Republic of the domestic animals of the bovine or porcine species indicated in paragraph 1 which have been imported into the Czech Republic only if such animals were imported from the Community or from a third country included in the list annexed to Council Decision 79/542/EEC (6), as last amended by Commission Decision 95/322/EC (7), in so far as it covers domestic animals of these species and only if the importation was made in accordance with veterinary conditions at least as strict as the requirements of Chapter II of Council Directive 72/462/EEC, including any subsidiary Decisions.3. Member States shall require that animals which are submitted to tests in application of this Decision are continuously isolated under conditions approved by an official veterinarian of the Czech Republic from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals from the time of the first of such tests to the time of loading.4. Member States shall permit the entry onto their territory from the Czech Republic of bovine animals only if such animals:(a) come from herds declared by the veterinary authorities of the Czech Republic to be enzootic bovine leukosis free as defined in Annex E to this Decision and have been subjected, within 30 days before export and with negative result, to an individual test for enzootic bovine leukosis carried out according to the protocol in Annex I to Commission Decision 91/189/EEC (8);or(b) are intended for meat production, are not more than 30 months of age, come from herds which are included in a national programme for the eradication of enzootic bovine leukosis and in which there has been no evidence whatever of that disease for at least 2 years and are permanently marked as described in Annex F to this Decision;or(c) come from herds which are included in a national programme for the eradication of enzootic bovine leukosis, are consigned directly to a slaughterhouse and are slaughtered within five working days of their arrival there.In the case of the animals referred to in (b) and (c) above, Member States shall ensure, by inspection, that such animals are clearly identified, shall supervise them until slaughter and shall take all measures to prevent contamination of indigenous herds.5. Member States shall make the introduction onto their territory of bovine or porcine animals from the Czech Republic subject to the following condition:- a guarantee that the animals to be imported have not been vaccinated against foot-and-mouth disease.6. Member States shall make the introduction onto their territory of pigs from the Czech Republic subject to a guarantee that they have not been vaccinated against classical swine fever and, in the case of pigs intended for breeding or production, a guarantee that they have shown a negative result to a test for the antibody produced by the virus of classical swine fever.Article 2 Pending the entry into force of any measures adopted by the European Community for the eradication, prevention or control of a contagious or infectious bovine or porcine disease other than rabies, tuberculosis, brucellosis, foot-and-mouth disease, anthrax, rinderpest, contagious bovine pleuro-pneumonia, enzootic bovine leukosis, porcine enteroviral encephalomyelitis (Teschen disease), classical swine fever, African swine fever or swine vesicular disease, Member States may apply in respect of animals imported from the Czech Republic such additional health conditions as they apply to other animals within the framework of a national programme, submitted to and approved by the Commission, for the eradication, prevention or control of such disease.Article 3 This Decision shall apply from the thirtieth day after its notification to the Member States.Article 4 Commission Decision 92/324/EEC is hereby revoked.Article 5 This Decision is addressed to the Member States.Done at Brussels, 16 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 302, 31. 12. 1972, p. 28.(2) OJ No L 177, 30. 6. 1992, p. 35.(3) OJ No L 268, 24. 9. 1991, p. 56.(4) OJ No L 110, 4. 5. 1993, p. 36.(5) OJ No L 182, 2. 8. 1995, p. 30.(6) OJ No L 146, 14. 6. 1979, p. 15.(7) OJ No L 190, 11. 8. 1995, p. 9.(8) OJ No L 96, 17. 4. 1991, p. 1.ANNEX A >START OF GRAPHIC>ANIMAL HEALTH CERTIFICATEfor domestic animals of the bovine species for breeding and production intended for consignment to the European Community(This certificate is only for veterinary purposes and must accompany the consignment until it reaches the border inspection post. It covers only animals in the same category - breeding or production - transported in the same railway wagon, lorry, aircraft or ship and consigned to the same destination. It must be completed on the date of loading and all time limits referred to expire on that date.)No:Exporting country: THE CZECH REPUBLICMinistry:Competent issuing authority:Country of destination:Reference:(Optional)Reference to accompanying animal welfare certificate:I. Number of animals: (In words)II. Identification of animals: >TABLE>III. Origin of animals:Names and addresses of farms of origin:IV. Destination of animals:The animals will be sentfrom:(Place of loading)to:(Country and place of destination)by railway wagon/lorry/aircraft/ship:(Indicate means of transport and registration marks, flight number or registered name, as appropriate)Name and address of consignor:Name and address of consignee:V. Health information:I, the undersigned official veterinarian, hereby certify:1. that the Czech Republic has during the past 24 months been free from foot-and-mouth disease and during the past 12 months been free from rinderpest, contagious bovine pleuro-pneumonia, vesicular stomatitis and bluetongue, that no vaccinations have been carried out against any of these diseases during the past 12 months and that the importation of animals vaccinated against foot-and-mouth disease is prohibited;2. that the animals described in this certificate meet the following requirements:(a) they were born on the territory of the Czech Republic and have remained there since birth,orthey were imported, not less than six months ago, from a Member State of the European Community or from a Third Country included in the list annexed to Council Decision 79/542/EEC, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions;(Delete unwanted reference)(b) they have been examined this day and show no clinical signs of disease;(c) they have not been vaccinated against foot-and-mouth disease;(d) they come from herds which are not restricted under the tuberculosis eradication legislation of the Czech Republic, and they have been subjected within the past 30 days and with negative result to an intradermal tuberculin test;(Delete reference to test if certificate applies to animals under six weeks old)(e) they come from herds which are not restricted under the brucellosis eradication legislation of the Czech Republic, andthey have been subjected within the past 30 days to a serum agglutination test which showed a brucella count of less than 30 IU of agglutination per ml, andthey have not been vaccinated against brucellosis;(Delete reference to test if certificate applies to animals under 12 months old or to male castrates of any age)(f) they come from herds declared by the veterinary authorities of the Czech Republic to be enzootic bovine leukosis free as defined in Annex E to Commission Decision 96/186/EC and have been subjected, within the past 30 days and with negative result, to an individual test for enzootic bovine leukosis,orthey are intended for meat production, are not more than 30 months of age, come from herds which are included in a national programme for the eradication of enzootic bovine leukosis and in which there has been no evidence whatever of that disease during the past 2 years and are marked in the manner defined in Annex F to Commission Decision 96/186/EC;(Delete according to the category of animal to which this certificate applies)(g) they show no clinical sign of mastitis and the analysis (and second analysis, where relevant) of the milk carried out according to Annex D to Council Directive 64/432/EEC within the past 30 days showed no characteristic inflammatory condition, no specific pathogenic micro-organism or, in the case of a second analysis, the presence of an antibiotic;(Delete section unless certificate applies to dairy cows)(h) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme;(i) they have remained during the past 30 days, or since birth if less than 30 days old, on a holding or holdings situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of the Czech Republic, during the past 30 days there has been no case of foot-and-mouth disease;(j) they come from holdings on which there has been no evidence of:- anthrax for the past 30 days,- brucellosis for the past 12 months,- tuberculosis for the past 6 months,- rabies for the past 6 months;(k) they have been subjected with negative result to the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 2 of Commission Decision 96/186/EC;(Complete or delete as required by importing Member State)(l) they have been continuously isolated under conditions approved by an official veterinarian from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals since the time of application of the first of the tests referred to in this certificate;(Delete if not applicable)(m) they have received no thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes;(n) they have been obtained directly from a holding or holdings without passing through any market, and were loaded at:(Name of loading place. Delete if not applicable)and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of Commission Decision 96/186/EC and were not at any place other than a place situated at the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of the Czech Republic, there had been no incidence of foot-and-mouth disease during the previous 30 days;(o) any transport vehicles or containers in which they were loaded conform to international standards for the transport of live animals, were previously cleansed and disinfected with an officially authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation.VI. All tests referred to in this certificate have, except where otherwise indicated, been carried out according to the protocols set out in Annex I to Commission Decision 91/189/EEC. All loading places through which the animals have passed conform to the standards set out in Annex II to the same Decision.VII. This certificate is valid for 10 days from the date of loading.Done at, on(Signature of official veterinarian) (1)Stamp (1)(Name in capital letters, qualification and title)(1) The signature and the stamp must be in a colour different to that of the printing.>END OF GRAPHIC>ANNEX B >START OF GRAPHIC>ANIMAL HEALTH CERTIFICATEfor domestic bovine animals for immediate slaughter intended for consignment to the European Community(This certificate is only for veterinary purposes and must accompany the consignment until it reaches the border inspection post. It covers only animals transported in the same railway wagon, lorry, aircraft or ship, consigned to the same destination and intended to be taken immediately on arrival in the Member State of destination direct to a slaughterhouse and to be slaughtered not later than five working days after their entry in accordance with Article 13 of Council Directive 72/462/EEC. It must be completed on the date of loading and all time limits referred to expire on that date.)No:Exporting country: THE CZECH REPUBLICMinistry:Competent issuing authority:Country of destination:Reference:(Optional)Reference to accompanying animal welfare certificate:I. Number of animals:(In words)II. Identification of animals: >TABLE>III. Origin of animals:Name(s) and address(es) of farm(s) of origin:IV. Destination of animals:The animals will be sentfrom:(Place of loading)to:(Country and place of destination)by railway wagon/lorry/aircraft/ship:(Indicate means of transport and registration marks, flight number or registered name, as appropriate)Name and address of consignor:Name and address of consignee:V. Health information:I, the undersigned official veterinarian, hereby certify:1. that the Czech Republic has during the past 24 months been free from foot-and-mouth disease and during the past 12 months been free from rinderpest, contagious bovine pleuro-pneumonia, vesicular stomatitis and bluetongue, that no vaccinations have been carried out against any of these diseases during the past 12 months, and that the importation of animals vaccinated against foot-and-mouth disease is prohibited;2. that the animals described in this certificate meet the following requirements:(a) they were born on the territory of the Czech Republic and have remained there since birth,orthey were imported, not less than 3 months ago, from a Member State of the European Community or from a Third Country included in the list annexed to Council Decision 79/542/EEC, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions;(Delete unwanted reference)(b) they have been examined this day and show no clinical signs of disease;(c) they have not been vaccinated against foot-and-mouth disease;(d) they come from herds which are not restricted under the tuberculosis eradication legislation of the Czech Republic, andthey have been subjected within the past 30 days and with negative result to an intradermal tuberculin test;(Delete reference to test if certificate applies to animals under six weeks old)(e) they come from herds which are not restricted under the brucellosis eradication legislation of the Czech Republic, they have not been vaccinated against brucellosis;(f) they come from herds included in a national programme for the eradication of enzootic bovine leukosis;(g) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme;(h) they have remained during the past 30 days, or since birth if less than 30 days old, on a holding or holdings situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of the Czech Republic, during the past 30 days there has been no case of foot-and-mouth disease;(i) they come from holdings on which there has been no evidence of anthrax for the past 30 days;(j) they have been subjected with negative result to the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 2 of Commission Decision 96/186/EC(Complete or delete as required by importing Member State)(k) they have been continuously isolated under conditions approved by an official veterinarian from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals since the time of application of the first of the tests referred to in this certificate;(Delete if not applicable)(l) they have received no thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes;(m) they have been obtained directly from a holding or holdings without passing through any market, and were loaded at(Name of loading place. Delete if not applicable)and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of Commission Decision 96/186/EC and were not at any place other than a place situated at the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of the Czech Republic, there had been no incidence of foot-and-mouth disease during the previous 30 days;(n) any transport vehicles or containers in which they were loaded conform to international standards for the transport of live animals, were previously cleansed and disinfected with an officially authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation.VI. All tests referred to in this certificate have been carried out according to the protocols set out in Annex I to Commission Decision 91/189/EEC. All loading places through which the animals have passed conform to the standards set out in Annex II to the same Decision.VII. This certificate is valid for 10 days from the date of loading.Done at, on(Signature of official veterinarian) (1)Stamp (1)(Name in capital letters, qualification and title)(1) The signature and the stamp must be in a colour different to that of the printing.>END OF GRAPHIC>ANNEX C >START OF GRAPHIC>ANIMAL HEALTH CERTIFICATEfor domestic animals of the porcine species for breeding and production intended for consignment to the European Community(This certificate is only for veterinary purposes and must accompany the consignment until it reaches the border inspection post. It covers only animals in the same category (breeding/production) transported in the same railway wagon, lorry, aircraft or ship and consigned to the same destination. It must be completed on the date of loading and all time limits referred to expire on that date.)No:Exporting country: THE CZECH REPUBLIC (1)Ministry:Competent issuing authority:Country of destination:Reference: (Optional)I. Number of animals: (In words)II. Identification of animals: >TABLE>III. Origin of animals:Name(s) and address(es) of farm(s) of origin:IV. Destination of animals:The animals will be sentfrom:(Place of loading)to:(Country and place of destination)by railway wagon/lorry/aircraft/ship:(Indicate means of transport and registration marks, flight number or registered name, as appropriate)(1) Excluding the district of Breclav.Name and address of consignor:Name and address of consignee:V. Health information:I, the undersigned official veterinarian, hereby certify:1. that the Czech Republic has during the past 24 months been free from foot-and-mouth disease and during the past 12 months been free from vesicular stomatitis, classical swine fever (1), African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema, that no vaccinations have been carried out against any of these diseases during the past 12 months, that the importation of animals vaccinated against foot-and-mouth disease and classical swine fever is prohibited;2. that the animals described in this certificate meet the following requirements:(a) they were born on the territory of the Czech Republic and have remained there since birth,orthey were imported, not less than 6 months ago, from a Member State of the European Community or from a Third Country included in the list annexed to Council Decision 79/542/EEC, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions;(Delete unwanted reference)(b) they have been examined this day and show no clinical signs of disease;(c) they have not been vaccinated against foot-and-mouth disease or against classical swine fever, andthey have been subjected with negative result in both cases to a test for swine vesicular disease antibodies within the past 30 days and a test for classical swine fever antibodies within the past five days;(d) they come from swine herds which are not restricted under the Czech brucellosis eradication legislation, they have been subjected within the past 30 days to a serum agglutination test which showed a brucella count of less than 30 IU of agglutination and with negative result to a complement-fixation test for brucellosis;(Delete reference to tests if certificate applies to animals under four months of age)(e) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme;(f) they have remained during the past 30 days, or since birth if less than 30 days old, on a holding where no introduction of live pigs has been done for that period and situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of the Czech Republic, during the past 30 days there has been no case of foot-and-mouth disease, classical swine fever, African swine fever or swine vesicular disease;(g) they come from holdings on which there has been no evidence of:- anthrax for the past 30 days,- rabies for the past 6 months;(h) they have been subjected with negative result to the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 2 of Commission Decision 96/186/EC(Complete or delete as required by importing Member State)(i) they have been continuously isolated under conditions approved by an official veterinarian from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals since the time of application of the first of the test referred to in this certificate;(Delete if not applicable)(1) Excluding the district of Breclav.(j) they have received no thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes;(k) they have been obtained directly from a holding or holdings without passing through any market, and were loaded at(Name of loading place. Delete if not applicable)and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of Commission Decision 96/186/EC and were not at any place other than a place situated at the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of the Czech Republic, there had been no incidence of foot-and-mouth disease, classical swine fever, African swine fever or swine vesicular disease during the previous 30 days;(l) any transport vehicles or containers in which they were loaded conform to international standards for the transport of live animals, were previously cleansed and disinfected with an officially authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation.VI. All tests referred to in this certificate have been carried out according to the protocols set out in Annex I to Commission Decision 91/189/EEC. All loading places through which the animals have passed conform to the standards set out in Annex II to the same Decision.VII. This certificate is valid for 10 days from the date of loading.Done at, on(Signature of official veterinarian) (1)Stamp (1)(Name in capital letters, qualification and title)(1) The signature and the stamp must be in a colour different to that of the printing.>END OF GRAPHIC>ANNEX D >START OF GRAPHIC>ANIMAL HEALTH CERTIFICATEfor domestic animals of the porcine species for immediate slaughter intended for consignment to the European Community(This certificate is only for veterinary purposes and must accompany the consignment until it reaches the border inspection post. It covers only animals transported in the same railway wagon, lorry, aircraft or ship, consigned to the same destination and intended to be taken immediately on arrival in the Member State of destination direct to a slaughterhouse and to be slaughtered not later than five working days after their entry in accordance with Article 13 of Council Directive 72/462/EEC. It must be completed on the date of loading and all time limits referred to expire on that date.)No:Exporting country: THE CZECH REPUBLIC (1)Ministry:Competent issuing authority:Country of destination:Reference:(Optional)I. Number of animals:(in words)II. Identification of animals: >TABLE>III. Origin of animals:Name(s) and address(es) of farm(s) of origin:(1) Excluding the district of Breclav.IV. Destination of animals:The animals will be sentfrom:(Place of loading)to:(Country and place of destination)by railway wagon/lorry/aircraft/ship:(Indicate means of transport and registration marks, flight number or registered name, as appropriate)Name and address of consignor:Name and address of consignee:V. Health information:I, the undersigned official veterinarian, hereby certify:1. that the Czech Republic has during the past 24 months been free from foot-and-mouth disease and during the past 12 months been free from vesicular stomatitis, classical swine fever (1), African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema, that no vaccinations have been carried out against any of these diseases during the past 12 months, that the importation of animals vaccinated against foot-and-mouth disease and classical swine fever is prohibited;2. that the animals described in this certificate meet the following requirements:(a) they were born on the territory of the Czech Republic and have remained there since birth,orthey were imported, not less than 3 months ago, from a Member State of the European Community or from a Third Country included in the list annexed to Council Decision 79/542/EEC, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions;(Delete unwanted reference)(b) they have been examined this day and show no clinical signs of disease;(c) they have not been vaccinated against foot-and-mouth disease or against classical swine fever;(d) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme;(e) they have remained during the past 30 days, or since birth if less than 30 days old, on a holding or holdings situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of the Czech Republic, during the past 30 days there has been no case of foot-and-mouth disease, classical swine fever, African swine fever or swine vesicular disease;(f) they come from holdings on which there has been no evidence of anthrax for the past 30 days;(g) they have been subjected with negative result to the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 2 of Commission Decision 96/186/EC(Complete or delete as required by importing Member State)(h) they have been continuously isolated under conditions approved by an official veterinarian from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals since the time of application of the first of the test refered to in this certificate;(Delete if not applicable)(1) Excluding the district of Breclav.(i) they have received no thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes;(j) they have been obtained directly from a holding or holdings without passing through any market, and were loaded at(Name of loading place. Delete if not applicable)and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of Commission Decision 96/186/EC and were not at any place other than a place situated at the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of the Czech Republic, there had been no incidence of foot-and-mouth disease, classical swine fever, African swine fever or swine vesicular disease during the previous 30 days;(k) any transport vehicles or containers in which they were loaded conform to international standards for the transport of live animals, were previously cleansed and disinfected with an officially authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation.VI. All tests referred to in this certificate have been carried out according to the protocols set out in Annex I to Commission Decision 91/189/EEC. All loading places through which the animals have passed conform to the standards set out in Annex II to the same Decision.VII. This certificate is valid for 10 days from the date of loading.Done at, on(Signature of official veterinarian) (1)Stamp (1)(Name in capital letters, qualification and title)(1) The signature and the stamp must be in a colour different to that of the printing.>END OF GRAPHIC>ANNEX E ENZOOTIC BOVINE LEUKOSIS FREE HERDS AND REGIONS 1. A herd becomes established as enzootic bovine leukosis free when:(a) (i) there has been no evidence whatever of enzootic bovine leukosis in the herd for a period of at least two years,and(ii) it has been subjected with negative result to two herd tests for enzootic bovine leukosis at an interval of not less than four and not more than twelve months, each herd test consisting of one of the serological tests described in Annex I to Commission Decision 91/189/EEC applied to all bovine animals in the herd over 24 months of age on the date of the test,or(b) the region in which it is situated becomes established as an enzootic bovine leukosis free region, provided the status of the herd is not at the time suspended under the terms of paragraph 5.2. A region becomes established as enzootic bovine leukosis free when:(a) at least 99,8 % of bovine herds have the status of enzootic bovine leukosis free,or(b) (i) there has been no evidence whatever of enzootic bovine leukosis in the region for a period of at least three years,and(ii) all bovine herds in the region have been subjected to at least one herd test as described in paragraph 1,and(iii) at least 10 % of bovine herds in the region, selected on a random basis, have been subjected with negative result to at least two herd tests as described in paragraph 1.3. A herd maintains its status as enzootic bovine leukosis free as long as:(a) there is no evidence whatever of enzootic bovine leukosis in the herd,and(b) all the bovine animals in the herd were born there or were introduced from herds of enzootic bovine leukosis free status,and(c) within three years of the date of its establishment as enzootic bovine leukosis free, and at intervals of not more than three years thereafter, it is subjected with negative result to a herd test as described in paragraph 1.4. A region maintains its status as enzootic bovine leukosis free as long as:(a) each year, a proportion of the herds in the region, selected on a random basis and sufficient in number to demonstrate, with a 99 % confidence rating, that not more than 0,2 % of herds are infected with enzootic bovine leukosis, have been subjected to a herd test as described in paragraph 1,or(b) each year, a proportion of the herds in the region, sufficient to contain at least 20 % of the bovine animals in the region over 24 months of age, have been subjected with negative result to a herd test as described in paragraph 1.5. The enzootic bovine leukosis free status of a herd is suspended when:(a) the conditions described in paragraph 3 cease to apply,or(b) one or more animals give a positive result to one of the serological tests described in Annex I to Commission Decision 90/189/EEC.6. The enzootic bovine leukosis free status of a region is suspended when:(a) the conditions described in paragraph 4 cease to apply,or(b) enzootic bovine leukosis is detected and confirmed in more than 0,2 % of bovine herds in the region.7. The enzootic bovine leukosis free status of a herd is re-established when:(a) any reactor animal and, if the reactor is a cow, its progeny in the herd have been removed under the supervision of the veterinary authorities for slaughter, except that the competent authority may grant a derogation from the requirement for the removal of the progeny of a reactor cow if it is satisfied that the animal(s) was/were separated from its/their dam immediately after birth,and(b) (i) if the suspension results from a positive test on a single animal, the herd has been subjected with negative result and not less than three months after the withdrawal referred to in 7 (a) to a herd test as described in paragraph 1,or(ii) if the suspension results from a positive test on more than one animal, the herd has been subjected to two herd tests as described in paragraph 1, the first being applied not less than three months after the withdrawal referred to in 7 (a) and the second not less than four or more than twelve months later, the tests to include any progeny of a reactor cow retained in the herd under the derogation referred to in paragraph 7 (a), regardless of their age at the time of test,and(c) an epizootological enquiry has been conducted on all herds epizootologically linked to the infected herd.8. The enzootic bovine leukosis free status of a region is re-established when:(a) at least 99,8 % of bovine herds in the region have the status of enzootic bovine leukosis free,and(b) at least 20 % of bovine herds in the region have been subjected with negative result to two herd tests as described in paragraph 1 at an interval of not less than four and not more than twelve months.ANNEX F MARK TO BE APPLIED TO BOVINE ANIMALS IN APPLICATION OF ARTICLE 1 (4) (b) OF COMMISSION DECISION 96/186/EC A permanent mark, having the dimensions indicated below, applied to and visible on at least two places on the hind-quarters of each animal using the technique known as 'freeze-branding`.>REFERENCE TO A FILM>